 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   IBRAHIM ADAM,

 9                             Petitioner,                Case No. C18-1136-RSL-MAT

10          v.                                            ORDER DIRECTING RESPONDENT
                                                          TO SUPPLEMENT RECORD
11   JEFFREY A UTTECHT,

12                             Respondent.

13

14          This is a 28 U.S.C. § 2254 habeas action. Respondent has filed an answer and submitted

15   relevant portions of the state court record. Exhibits 3 and 4 of the state court record, however,

16   only include every other page of the original documents. See Dkt. 11-1 at 3-67. Accordingly, the

17   Court ORDERS respondent to file complete copies of Exhibits 3 and 4 within seven days of the

18   date of this Order.

19          The Clerk is directed to send copies of this order to the parties and to the Honorable Robert

20   S. Lasnik.

21          Dated this 26th day of February, 2019.

22

23
                                                          A
                                                          Mary Alice Theiler
                                                          United States Magistrate Judge


     ORDER DIRECTING RESPONDENT TO
     SUPPLEMENT RECORD - 1
